Petition for Writ of Prohibition Denied and Memorandum Opinion filed
October 2, 2003








Petition for Writ of Prohibition Denied and Memorandum
Opinion filed October 2, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01008-CV
____________
 
IN RE HOWARD VANZANDT WILLIAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF PROHIBITION
 

 
M E M O R A N D U M   O
P I N I O N
On September 10, 2003, relator
filed a petition for writ of prohibition in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
We deny relator=s petition for writ of prohibition. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed October 2, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.